1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant ERASMO VILLEGAS-SUAREZ
6

7

8

9                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                   )     Case No. 1:19-CR-00015-DAD
                                                     )
13                             Plaintiff,            )
                                                     )     STIPULATION AND ORDER TO
                   vs.                               )
14                                                         MODIFY CONDITIONS OF PRETRIAL
                                                     )     RELEASE
15   ERASMO VILLEGAS-SUAREZ, et al.                  )
                                                     )
16                          Defendants.              )
                                                     )
17                                                   )

18          IT IS HEREBY STIPULATED by and between the defendant, ERASMO VILLEGAS-
19
     SUAREZ, through his counsel of record, Serita Rios, and the United States of America, by and
20
     through its counsel, Laura Withers, Assistant United States Attorney, that Mr. Villegas’
21
     conditions of release be modified from home detention to curfew.
22

23          The parties agree that the CURFEW condition of section (l) of the Additional Conditions

24   of Release which reads:
25
                   CURFEW: You are restricted to your residence as adjusted by the
26                 Pretrial Services office or supervising officer, for medical, religious
                   services, employment or court-ordered obligations;
27

28
     be modified to:



                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
                                      PRETRIAL RELEASE
                                                     -1-
1                   CURFEW: You must remain inside your residence every day from
                    8:00 p.m. to 8:00 a.m., or as adjusted by the pretrial services officer
2
                    for medical, religious services, employment or court-ordered
3                   obligations;

4           In support of this stipulation the following is offered:
5
            1.      Mr. Villegas has been on pretrial release supervision for approximately 5 months.
6
            2.      Mr. Villegas has fully complied with the terms and conditions of his pretrial
7

8
     release, has maintained regular contact with pretrial services, and has provided appropriate

9    documentation for approved activities.
10
            3.      Separate from his pretrial supervision, Mr. Villegas is subject to GPS monitoring
11
     through Immigrations and Customs Enforcement.
12
            4.      The parties believe that the proposed modification is appropriate in light of Mr.
13

14   Villegas’ performance on pretrial release.

15          5.      United States Pretrial Services Officer, Frank Guerrero, is in agreement with the
16
     proposed modification.
17

18          IT IS SO STIPULATED.
19
            Dated: August 6, 2019                           /s/ SERITA RIOS
20
                                                            _____________________
21                                                          Serita Rios
22
                                                            Attorney for Defendant

23

24          Dated: August 6, 2019                           /s/ LAURA WITHERS
25
                                                            _______________________
                                                            LAURA WITHERS
26                                                          Assistant United States Attorney
27

28




                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
                                      PRETRIAL RELEASE
                                                      -2-
1                                                 ORDER
2
            Good cause appearing, the conditions of release for defendant, ERASMO VILLEGAS-
3
     SUAREZ, are modified as set forth in this stipulation.
4

5

6    IT IS SO ORDERED.
7
        Dated:     August 7, 2019                             /s/
8                                                       UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
                                      PRETRIAL RELEASE
                                                      -3-
